

AMENDMENT NUMBER 1 TO RETENTION AGREEMENT


This Amendment Number 1 to the Retention Agreement dated January 1, 2016 (the
“Executive Retention Agreement”), by and between Shutterfly, Inc. (the
“Company”) and ______________ (“Executive” or “you”) is effective as of March
14, 2016.
Recitals
WHEREAS, you and the Company have previously entered into an Executive Retention
Agreement dated______________, whereby the Company will provide you with certain
severance benefits in the event your employment is terminated under certain
specified circumstances;
WHEREAS, you and the Company agree it is advisable to amend the Executive
Retention Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt, sufficiency
and adequacy of which is hereby acknowledged, you and the Company hereby agree
to the following change to the Executive Retention Agreement:
(1)    Clause (i) of Section 1 (Term of the Agreement) is hereby deleted and
replaced with the following:
“(i) December 31, 2017 (the “Expiration Date”).”


(1)    The first sentence of Section 8(c) (Miscellaneous Provisions”) is hereby
deleted and replaced with the following:
“This Agreement supersedes any and all cash severance rights and Equity Award
vesting acceleration rights under any prior agreements, arrangements, programs
and plans which were previously offered by the Company to the Executive,
including pursuant to an employment agreement or offer letter, for the period
that this Agreement is in effect, and Executive hereby waives Executive’s rights
to such other benefits for such period; provided, however, that this Agreement
shall not supersede, and the Executive does not waive any rights with respect
to, any and all benefits to which Executive may be entitled in connection with
Executive’s termination of employment within twelve (12) months following a
change in control of the Company.”


Miscellaneous. This Amendment Number 1, together with the Executive Retention
Agreement, contain the entire agreement between you and the Company, and
supersede any previous agreements or understandings, whether written or oral,
for the subject matter covered by the Executive Retention Agreement for the
period that the Executive Retention Agreement is in effect. The parties
acknowledge and agree that this Amendment Number 1 does not affect the at-will
nature of your employment relationship with the Company. Except as otherwise
amended in this Amendment Number 1, all provisions of the Executive Retention
Agreement, shall remain in full force and effect. This Amendment Number 1 may be
amended solely in a written document executed on behalf of both parties.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereby execute this Amendment Number 1 to the
Executive Retention Agreement as of the date first above written.
EXECUTIVE








By: _____________________________
SHUTTERFLY, INC.








By: _____________________________
Name:
Name:
Title:
Title:


         







